DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed 7/19/21 with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of U.S. Patent Application Publication 2016/0161301 to Guenther et al [hereinafter Guenther]. The amendment filed 7/19/21 correcting the objections set forth in the last Office action dated 6/15/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther in view of U.S. Patent Application Publication 2016/0262924 to Abreu et al [hereinafter Abreu] and EP 3315037 to Pekar et al [hereinafter Pekar].
Referring to claim 1, Guenther discloses a temperature sensor (figures 1, 3a, 7) configured to be attached to an item of personal protection equipment (glove), the temperature sensor comprising:
a standoff temperature sensor element (environmental temperature sensor) configured to detect the temperature of a nearby object or surface (paragraphs 2, 6, 11, 12, 85, 87, 89, 123, 164);
a microcontroller configured to receive sensor data from the standoff temperature sensor element and determine the sensed temperature (paragraphs 6, 85, 86, 167, 168);
an indicator (36) configured to be activated by the microcontroller (paragraphs 11, 14, 42, 104, 119, 123, 162); and
an attachment element (bracelet) configured to securely but removably attach to the personal protection equipment, wherein the standoff temperature sensor element is configured to removably attach to the personal protection equipment via the attachment element (paragraphs 6, 10, 11, 87-89, 119).
Guenther is silent as to the type of standoff temperature sensor used, thereby not explicitly disclosing that the standoff temperature sensor element includes a thermopile; and does not explicitly disclose that the indicator is configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold.
However, Abreu discloses an item of personal protection comprising a glove (10) having either a thermocouple or a thermopile as a temperature sensor for determining a sensed temperature (figure 1; paragraph 40).
Furthermore, Pekar discloses a temperature sensor configured to be attached to an item of personal protection equipment (glove) (figures 1-3), the sensor comprising a standoff temperature sensor element (3) configured to detect the temperature of a nearby object or surface (paragraph 15); a microcontroller (2) configured to receive sensor data from the standoff temperature sensor element (3) and determine the sensed temperature (paragraphs 12, 15, 17); and an indicator (9) configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold (paragraph 17) to alert a user of excessive temperatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther by using a thermopile as the standoff temperature sensor element since Abreu discloses that a thermopile is a useful for detecting a temperature when used with a glove.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther by making the indicator so that it is configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold, as suggested by Pekar, in order to alert a user of excessive temperatures.

Referring to claim 2, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Guenther further discloses a housing (bracelet) configured to enclose the elements of the sensor, but does not disclose that at least a portion of the standoff temperature sensor element is exposed to an external environment by an opening in the housing.
However, Pekar further discloses a housing (4) configured to enclose the elements of the sensor, wherein at least a portion of the standoff temperature sensor element (3) is exposed to an external environment by an opening in the housing (4) in order to be exposed to the ambient air (paragraph 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther in view of Abreu and Pekar by having at least a portion of the standoff temperature sensor element of Guenther be exposed to an external environment by an opening in the housing, as suggested by Pekar, in order to be directly exposed to the environment being measured.

Referring to claim 3, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Guenther further discloses a switch (buttons) configured to allow a user to control the sensor (paragraphs 42, 104, 105).

Referring to claim 4, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Guenther further discloses that the indicator comprises a vibrating motor (paragraph 104).

Referring to claim 5, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 5, as stated above with respect to claim 1, wherein Guenther further discloses that the indicator comprises an audible alert (paragraph 104).

Referring to claim 6, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 6, as stated above with respect to claim 1, wherein Guenther further discloses that the indicator comprises a visible alert (paragraph 104).

Referring to claim 7, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 7, as stated above with respect to claim 1, wherein Guenther discloses personal protection equipment being configured to receive and securely attach/reattach to the attachment element (paragraph 6); but does not disclose the attachment element comprising a clip, and the personal protection equipment comprising a slot, a strap, or a pocket configured to receive the clip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the attachment element of Guenther in view of Abreu and Pekar in the form of a clip in order to more securely attach/reattach the attachment element to the personal protection equipment of Guenther, and since the use of the particular type of attachment element claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular attachment element claimed by applicant is considered to be the use of numerous and known alternate types of attachment elements that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to securely attach/reattach the attachment element to the personal protection equipment as already suggested by Guenther. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the personal protection equipment of Guenther in view of Abreu and Pekar comprise a slot, a strap, or a pocket configured to receive the clip since Guenther discloses that the personal protection equipment is configured to receive and securely attach/reattach the attachment element, and the particular manner in which the clip is received in the personal protecting equipment claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the manner in which the clip is received in the personal protecting equipment claimed by applicant is considered to be the one of numerous and alternate ways for the personal protection equipment to receive the clip that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order for the personal protection equipment receive and securely attach/reattach the attachment element as already suggested by Guenther.

Referring to claim 8, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 8, as stated above with respect to claim 1, wherein Guenther further discloses that the personal protection equipment comprises a glove, and wherein the sensor is attached to the back of a user’s hand via the glove (figure 1; paragraphs 6, 88, 89).

Referring to claim 9, Guenther in view of Abreu and Pekar disclose a sensor having all of the limitations of claim 9, as stated above with respect to claim 1, wherein the temperature sensor of Guenther does not comprise a thermal imaging element.

Referring to claim 10, Guenther discloses a method for determining the temperature of an object or surface near a user, the method comprising:
removably attaching an attachment element (bracelet) to a personal protection equipment device (glove) (paragraphs 6, 10, 11, 87-89, 119);
removably attaching a standoff temperature sensor element (environmental temperature sensor) of a temperature sensor to the personal protection equipment via the attachment element, wherein the standoff temperature sensor element is in proximity to the object or surface (paragraphs 2, 6, 11, 12, 5, 87, 89, 123, 164);
receiving, by a microcontroller of the temperature sensor, sensed data from the standoff temperature sensor element (paragraphs 6, 85, 86, 167, 168);
determining a sensed temperature based on the received sensed data (paragraphs 6, 85, 86, 167, 168); and 
activating an indicator (36) (paragraphs 11, 14, 42, 104, 119, 123, 162).
Guenther is silent as to the type of standoff temperature sensor used, thereby not explicitly disclosing that the standoff temperature sensor element includes a thermopile; and does not explicitly disclose determining when the sensed temperature is higher than a predefined threshold, and activating an indicator when the sensed temperature is higher than the predefined threshold.
However, Abreu discloses an item of personal protection comprising a glove (10) having either a thermocouple or a thermopile as a temperature sensor for determining a sensed temperature (figure 1; paragraph 40).
Furthermore, Pekar discloses a temperature sensor configured to be attached to an item of personal protection equipment (glove) (figures 1-3), the sensor comprising a standoff temperature sensor element (3) configured to detect the temperature of a nearby object or surface (paragraph 15); a microcontroller (2) configured to receive sensor data from the standoff temperature sensor element (3) and determine the sensed temperature (paragraphs 12, 15, 17); and an indicator (9); wherein Pekar determines when the sensed temperature is higher than a predefined threshold (paragraph 17), and activates an indicator when the sensed temperature is higher than the predefined threshold (paragraph 17) to alert a user of excessive temperatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther by using a thermopile as the standoff temperature sensor element since Abreu discloses that a thermopile is a useful for detecting a temperature when used with a glove.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther by determining when the sensed temperature is higher than a predefined threshold, and activating the indicator when the sensed temperature is higher than the predefined threshold, as suggested by Pekar, to alert a user of excessive temperatures.

Referring to claim 11, Guenther in view of Abreu and Pekar disclose a method having all of the limitations of claim 11, as stated above with respect to claim 10, wherein Guenther further discloses attaching the temperature sensor to a personal protection equipment (glove) worn by the user (figure 1; paragraphs 6, 10, 11, 87-89, 119).

Referring to claim 12, Guenther in view of Abreu and Pekar disclose a method having all of the limitations of claim 12, as stated above with respect to claim 11, wherein Guenther further discloses that attaching the temperature sensor to the personal protection equipment comprises attaching the temperature sensor to a backside of a glove (figure 1).

Referring to claim 13, Guenther in view of Abreu and Pekar disclose a method having all of the limitations of claim 13, as stated above with respect to claim 10, wherein Guenther further discloses that activating the indicator comprises one or more of activating a vibrating motor to generate a vibration that is felt by the user; activating an audible alert; and activating a visible alert (paragraph 104).

Referring to claim 14, Guenther in view of Abreu and Pekar disclose a method having all of the limitations of claim 14, as stated above with respect to claim 10, except for Guenther disclosing exposing the standoff temperature sensor element to an ambient temperature via an opening in a housing of the temperature sensor.
However, Pekar further discloses a housing (4) configured to enclose the elements of the sensor, wherein at least a portion of the standoff temperature sensor element (3) is exposed to an external environment by an opening in the housing (4) in order to be exposed to the ambient air (paragraph 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther in view of Abreu and Pekar by exposing the standoff temperature sensor element to an ambient temperature via an opening in a housing of the temperature sensor, as suggested by Pekar, in order to be directly exposed to the environment being measured.

Referring to claim 15, Guenther in view of Abreu and Pekar disclose a method having all of the limitations of claim 15, as stated above with respect to claim 10, wherein Guenther further discloses determining a local temperature by the user without the user removing the personal protection equipment (glove) (figure 1; paragraphs 2, 6, 10-12, 85, 87-89, 119, 123, 164).

Referring to claim 16, Guenther discloses a personal protection equipment (figures 1, 3a, 7) comprising:
a temperature sensor comprising a standoff temperature sensor element (environmental temperature sensor) attached to the personal protective protection equipment (glove) via an attachment element (bracelet straps) to detect temperature of a nearby object or surface (paragraphs 2, 6, 11, 12, 85, 87, 89, 123, 164);
wherein the attachment element is located on a portion of the personal protection equipment, and the attachment element is configured to securely but removably attach to the personal protection equipment (paragraphs 6, 10, 11, 87-89, 119); the temperature sensors is configured to removably attach to the attachment element (paragraphs 119, 122); the temperature sensor comprises a microcontroller configured to receive sensor data from the standoff temperature sensor element and determine the sensed temperature (paragraphs 6, 85, 86, 167, 168); and an indicator (36) configured to be activated by the microcontroller (paragraphs 11, 14, 42, 104, 119, 123, 162).
Guenther is silent as to the type of standoff temperature sensor used, thereby not explicitly disclosing that the standoff temperature sensor element includes a thermopile; and does not explicitly disclose that the indicator is configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold.
However, Abreu discloses an item of personal protection comprising a glove (10) having either a thermocouple or a thermopile as a temperature sensor for determining a sensed temperature (figure 1; paragraph 40).
Furthermore, Pekar discloses a temperature sensor configured to be attached to an item of personal protection equipment (glove) (figures 1-3), the sensor comprising a standoff temperature sensor element (3) configured to detect the temperature of a nearby object or surface (paragraph 15); a microcontroller (2) configured to receive sensor data from the standoff temperature sensor element (3) and determine the sensed temperature (paragraphs 12, 15, 17); and an indicator (9) configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold (paragraph 17) to alert a user of excessive temperatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther by using a thermopile as the standoff temperature sensor element since Abreu discloses that a thermopile is a useful for detecting a temperature when used with a glove.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther by making the indicator so that it is configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold, as suggested by Pekar, in order to alert a user of excessive temperatures.

Referring to claim 17, Guenther in view of Abreu and Pekar disclose an equipment having all of the limitations of claim 17, as stated above with respect to claim 16, wherein Guenther further discloses a housing (bracelet) configured to enclose the elements of the sensor, but does not disclose that at least a portion of the standoff temperature sensor element is exposed to an external environment by an opening in the housing.
However, Pekar further discloses a housing (4) configured to enclose the elements of the sensor, wherein at least a portion of the standoff temperature sensor element (3) is exposed to an external environment by an opening in the housing (4) in order to be exposed to the ambient air (paragraph 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guenther in view of Abreu and Pekar by having at least a portion of the standoff temperature sensor element of Guenther be exposed to an external environment by an opening in the housing, as suggested by Pekar, in order to be directly exposed to the environment being measured.

Referring to claim 18, Guenther in view of Abreu and Pekar disclose an equipment having all of the limitations of claim 18, as stated above with respect to claim 16, wherein Guenther further discloses a switch (buttons) configured to allow a user to control the sensor (paragraphs 42, 104, 105).

Referring to claim 19, Guenther in view of Abreu and Pekar disclose an equipment having all of the limitations of claim 19, as stated above with respect to claim 16, wherein Guenther further discloses that the indicator comprises a vibrating motor (paragraph 104).

Referring to claim 20, Guenther in view of Abreu and Pekar disclose an equipment having all of the limitations of claim 20, as stated above with respect to claim 16, wherein Guenther further discloses that the personal protection equipment comprises a glove, and wherein the sensor is attached to the back of a user’s hand via the glove (figure 1; paragraphs 6, 88, 89).

Response to Arguments
Applicant’s arguments filed 7/19/21 with respect to claims 1-20 have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment filed 4/16/21 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/3/21